                                                                  IT IS ORDERED
                                                                  Date Entered on Docket: July 5, 2019




                                                                  ________________________________
                                                                  The Honorable Robert H Jacobvitz
                                                                  United States Bankruptcy Judge

______________________________________________________________________
                          UNITED STATES BANKRUPCTY COURT
                              DISTRICT OF NEW MEXICO

     IN RE:

            Tina Marie Romero fka Tina Matthews,
                  Debtor                                                        Case No. 19-10691-jr7


         STIPULATED ORDER GRANTING MOTION FOR RELIEF FROM THE
              AUTOMATIC STAY AND ABANDONMENT OF PROPERTY

            This matter came before the Court on the stipulation of relief from the automatic
     stay and abandonment, between the Creditor Lakeview Loan Servicing, LLC
     (“Creditor”), and the Debtor Tina Marie Romero (“Debtor”), by and through her
     respective attorney of record, and the Chapter 7 trustee.
            The Court, having reviewed the agreement as expressed in this Stipulated Order
     and being otherwise sufficiently informed, FINDS:
            (a)     The Court has jurisdiction over the parties and the subject matter of this
     Stipulated Order.
            (b)     On 5/24/2019, Creditor served the Motion for Relief from Stay and to
     Abandon Property (“Motion”) (Doc. 13) and Notice of Objection to the Motion (Doc. 14)
     on Kameron Lane Barnett, counsel for the Debtor and the case trustee (“Trustee”) by use
     of the Court’s case management and electronic filing system for the transmission of



                                                                                               File No. NM-19-154065
                                             Stipulated Order for Relief from the Automatic Stay, Case No. 19-10691-jr7
   Case 19-10691-j7      Doc 16     Filed 07/05/19          Entered 07/05/19 10:51:28 Page 1 of 4
  notices, as authorized by Fed.R.Civ.P. 5(b)(3), and NM LBR 9036-1, and on the Debtor
  by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.
         (c) The Motion relates to the following property:




  Commonly known as 152 New Mexico 88, Portales, NM 88130-9293 (“Property”).
         (d)     The parties wish to stipulate to the stay relief, as provided in this
  Stipulated Order.
         (e) No notice to other creditors of the stay relief is necessary.
         IT IS THEREFORE ORDERED:
         1.      The Motion is hereby granted, and pursuant to 11 U.S.C. §362(d), Creditor
  and any and all holders of liens against the Property, of any lien priority, are hereby
  granted relief from the automatic stay:
         (a)     To enforce their rights in the Property, including foreclosure of liens and a
  foreclosure sale, under the terms of any prepetition notes, mortgages, security
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted
  by applicable non-bankruptcy law, such as by commencing or proceeding with
  appropriate action against the Debtor or the Property, or both, in any court of competent
  jurisdiction; and
         (b)     To exercise any other right or remedy available to them under law or
  equity with respect to the Property.
         2.      The Trustee is deemed to have abandoned the Property from the estate
  pursuant to 11 U.S.C. §554 as of the date of entry of this Order, and the Property
  therefore no longer is property of the estate. As a result, Creditor need not name the



                                                                                              File No. NM-19-154065
                                            Stipulated Order for Relief from the Automatic Stay, Case No. 19-10691-jr7
Case 19-10691-j7      Doc 16     Filed 07/05/19            Entered 07/05/19 10:51:28 Page 2 of 4
  Trustee as a defendant in any state court action it may pursue to foreclosure liens against
  the Property and need not notify the Trustee of any sale of the Property.
         3.      The automatic stay is not modified to permit any act to collect any
  deficiency or other obligation as a personal liability of the Debtor, although the Debtor
  can be named as defendants in litigation to obtain an in rem judgment or to repossess the
  Property in accordance with applicable non-bankruptcy law.
         4.      This Order does not waive Creditor’s claim against the estate for any
  Deficiency owed by the Debtor after any foreclosure sale or other disposition of the
  Property. Creditor may filed an amended proof of claim in this bankruptcy case within
  30 days after a foreclosure sale of the Property, should it claim that Debtor owes any
  amount after the sale of the Property.
         5.      This Order shall continue in full force and effect if this case is dismissed
  or converted to a case under another chapter of the Bankruptcy Code.
         6.      This Order is effective and enforceable upon entry. The 14-day stay
  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived claim by Creditor against the
  Debtor, upon discharge.
         7.      This Stipulated Order shall be binding and effective upon any conversion
  of this case to another chapter under the Bankruptcy Code.
                                      ### End of Order ###

  RESPECTFULLY SUBMITTED AND AGREED TO BY:

  McCarthy & Holthus, LLP

  By /s/ Daniel Grunow
  Daniel Grunow, Esq.
  Attorney for Creditor
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  dgrunow@mccarthyholthus.com

   AGREED TO BY:

   By /s/ Kameron Lane Barnett
   Kameron Lane Barnett
   Attorney for Debtor


                                                                                             File No. NM-19-154065
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 19-10691-jr7
Case 19-10691-j7      Doc 16     Filed 07/05/19           Entered 07/05/19 10:51:28 Page 3 of 4
  Harmon, Barnett & Morris, P.C.
  119 S. Main St.
  Clovis, NM 88101
  575-935-5297

  By /s/ Clarke C. Coll with permission
  Clarke C. Coll
  Trustee
  PO Box 2288
  Roswell, NM 88202




                                                                                            File No. NM-19-154065
                                          Stipulated Order for Relief from the Automatic Stay, Case No. 19-10691-jr7
Case 19-10691-j7    Doc 16     Filed 07/05/19            Entered 07/05/19 10:51:28 Page 4 of 4
